COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER   ON MOTION FOR REHEARING EN BANC

Appellate case name:      Phan v. CL Investments, LLC

Appellate case number:    01-20-00551-CV

Trial court case number: 2019-76626

Trial court:              215th District Court of Harris County


      The panel and the rest of the en banc court having voted unanimously, CL Investments,
LLC’s motion for rehearing en banc is denied.



Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court


Before: Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower, Countiss, Rivas-
Molloy, Guerra, and Farris. Panel consists of Justices Goodman, Landau, and Countiss.


Date: February 15, 2022